DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2014/0361293) in view of Yamazaki (US 2015/0280013).
Regarding claim 1. 
Yamazaki (293) an integrated circuit structure, comprising: a fin (404a,404b) on an insulator layer (402) above a substrate (400), the fin (404a,404b,404c) having a top and sidewalls, and the fin comprising a first semiconducting oxide material (404a,b) directly on the insulator layer (402), the first semiconducting oxide material having a bottommost surface; a second semiconducting oxide material (404c) on the top and sidewalls of the first semiconducting oxide material (404a,b) of the fin, the second semiconducting oxide material (404c) having a different composition than the first semiconducting oxide material, and the second semiconducting oxide material (404c) having a bottommost surface co-planar with the bottommost surface of the first semiconducting oxide material 
 Yamazaki (293) does not teach adjacent conductive contacts.
Yamazaki (013) teaches a first conductive contact (424a) adjacent the first side of the gate electrode (404), the first conductive contact over a second portion of the semiconducting oxide material  (406) on the top and sidewalls of the fin; and a second conductive contact (424b) adjacent the second side of the gate electrode (404), the second conductive contact over a third portion of the semiconducting oxide material (406) on the top and sidewalls of the fin (fig 1b) (paragraph 62-65).
    PNG
    media_image1.png
    555
    751
    media_image1.png
    Greyscale

Yamazaki (293) teaches all elements of the claim except for the presence of contacts connected to the electrodes of a TFT device.  Yamazaki (013) teaches contacts connected to the electrodes of a TFT device.  It would have been obvious to one of ordinary skill in the art to provide conductive contacts connected to the electrodes of the device in order to facilitate connection to a voltage supply for the electrodes of the device and thereby be used to create a potential difference across the device channel.
   Regarding claim 2.
Yamazaki (013) teaches the first and second conductive contacts (424,a,b) have a bottom surface substantially co-planar with a bottom of the fin (fig 1b).
Regarding claim 3.
Yamazaki (293) teaches the first semiconducting oxide material (131,132) has a mobility greater than a mobility of the second semiconducting oxide material (133) (paragraph 87,118,151).
 Regarding claim 4.
Yamazaki (293) teaches the first semiconducting oxide material(404a,b) comprises a material selected from the group consisting of tin oxide, antimony oxide, indium oxide, indium tin oxide, titanium oxide, zinc oxide, indium zinc oxide, gallium oxide, titanium oxynitride, ruthenium oxide and tungsten oxide (paragraph 87,142).
Regarding claim 5.
Yamazaki (293) teaches the second semiconducting oxide material comprises indium gallium zinc oxide (paragraph 144-145).
Regarding claim 6
 Yamazaki (293) teaches a gate dielectric layer (408) between the gate electrode (410) and the first portion of the second semiconducting oxide material on the top and sidewalls of the fin (404) (fig 6c) (paragraph 128).  
Regarding claim 7.
Yamazaki (013) teaches a first dielectric spacer (410) between the first conductive contact (424a) and the first side of the gate electrode (404), the first dielectric spacer (410) over a fourth portion of the semiconducting oxide material (406) on the top and sidewalls of the fin; and a second dielectric spacer (410) between the second conductive contact (424b) and the second side of the gate electrode (404), the second dielectric spacer (410) over a fifth portion of the semiconducting oxide material (406) on the top and sidewalls of the fin.
 Regarding claim 8.
Yamazaki (013) teaches a gate dielectric layer (412) between the gate electrode (404)  and the first portion of the semiconducting oxide material (406) on the top and sidewalls of the fin, wherein the gate dielectric layer (412) is further along the first dielectric spacer and the second dielectric spacer (fig 1b) (paragraph 62-64). 
The gate dielectric is further along the first dielectric spacer and the second dielectric spacer.
Regarding claim 9.
Yamazaki (293) teaches an integrated circuit structure, comprising: a fin (404a,b,c) on an insulator layer (402) above a substrate (400), the fin having a top and sidewalls, and the fin comprising a first semiconducting oxide material (404a,b) directly on the insulator layer (402), the first semiconducting oxide material having a bottommost surface; a second semiconducting oxide material (404c) on at least a portion of the top and sidewalls of the first semiconducting oxide material (404a,b) of the fin, the second semiconducting oxide material (404c) having a different composition than the first semiconducting oxide material, and the second semiconducting oxide material (404c) having a bottommost surface co- planar with the bottommost surface of the first semiconducting oxide material (404a,b); a gate electrode (410) over the second semiconducting oxide material on the portion of the top and sidewalls of the fin, the gate electrode having a first side opposite a second side; a first conductive contact adjacent the first side of the gate electrode, the first conductive contact over a second portion of the top and sidewalls of the fin; and a second conductive contact adjacent the second side of the gate electrode, the second conductive contact over a third portion of the top and sidewalls of the fin, wherein the first and second conductive contacts have a bottom surface substantially co-planar with a bottom of the fin (paragraph 125-130) (fig 6a-c).
   Yamazaki (293) does not teach adjacent conductive contacts.
Yamazaki (013) teaches a first conductive contact adjacent (424a) the first side of the gate electrode (404), the first conductive contact (424a) over a second portion of the top and sidewalls of the fin; and a second conductive contact adjacent (424b) the second side of the gate electrode (404), the second conductive contact (424b) over a third portion of the top and sidewalls of the fin, wherein the first and second conductive contacts have a bottom surface substantially co-planar with a bottom of the fin (fig 1b) (paragraph 62-65).
 It would have been obvious to one of ordinary skill in the art to provide adjacent contacts in order for voltage to be applied to the source and drain regions of the semiconductor thereby enabling the device to function as a transistor.
Regarding claim 10.
Yamazaki (293) teaches the first semiconducting oxide material (131,132) has a mobility greater than a mobility of the second semiconducting oxide material (133) (paragraph 87,118,151).
 Regarding claim 11.
Yamazaki (293) teaches the first semiconducting oxide material(404a,b) comprises a material selected from the group consisting of tin oxide, antimony oxide, indium oxide, indium tin oxide, titanium oxide, zinc oxide, indium zinc oxide, gallium oxide, titanium oxynitride, ruthenium oxide and tungsten oxide (paragraph 87,142).
Regarding claim 12.
Yamazaki (293) teaches the second semiconducting oxide material comprises indium gallium zinc oxide (paragraph 144-145).
Regarding claim 13
 Yamazaki (293) teaches a gate dielectric layer (408) between the gate electrode (410) and the first portion of the second semiconducting oxide material on the top and sidewalls of the fin (404) (fig 6c) (paragraph 128).  
Regarding claim 14.
Yamazaki (013) teaches a first dielectric spacer (410) between the first conductive contact (424a) and the first side of the gate electrode (404), the first dielectric spacer (410) over a fourth portion of the semiconducting oxide material (406) on the top and sidewalls of the fin; and a second dielectric spacer (410) between the second conductive contact (424b) and the second side of the gate electrode (404), the second dielectric spacer (410) over a fifth portion of the semiconducting oxide material (406) on the top and sidewalls of the fin.
 Regarding claim 15.
Yamazaki (013) teaches a gate dielectric layer (412) between the gate electrode (404)  and the first portion of the semiconducting oxide material (406) on the top and sidewalls of the fin, wherein the gate dielectric layer (412) is further along the first dielectric spacer and the second dielectric spacer (fig 1b) (paragraph 62-64). 
The gate dielectric is further along the first dielectric spacer and the second dielectric spacer.
 Regarding claim 16.
Yamazaki (293) teaches 
 An integrated circuit structure, comprising: a nanowire (404b) above an insulator layer (402) above a substrate (400), the nanowire (404b) having a top, a bottom and sidewalls, and the nanowire comprising a first semiconducting oxide material; a second semiconducting oxide (404a,c) material directly on the top, bottom and sidewalls of the first semiconducting oxide material of the nanowire (404b), the second semiconducting oxide material having a different composition than the first semiconducting oxide material; a gate electrode (410) adjacent a first portion of the second semiconducting oxide material on the top, bottom and sidewalls of the nanowire (404b), the gate electrode (410) having a first side opposite a second side; a first conductive contact adjacent the first side of the gate electrode, the first conductive contact adjacent a second portion of the second semiconducting oxide material on the top, bottom and sidewalls of the nanowire; and a second conductive contact adjacent the second side of the gate electrode, the second conductive contact adjacent a third portion of the second semiconducting oxide material on the top, bottom and sidewalls of the nanowire (paragraph 125-130) (fig 6a-c).
Yamazaki (293) does not teach adjacent conductive contacts.
Yamazaki (013) teaches a first conductive contact (424a) adjacent the first side of the gate electrode (404), the first conductive contact (424a) adjacent a second portion of the fin; and a second conductive contact (424b) adjacent the second side of the gate electrode (404), the second conductive contact adjacent a third portion the fin (fig 1b) (paragraph 62-65).
Regarding claim 17
Yamazaki (293) teaches a seam (fig 6c) between the second semiconducting oxide material (404a,c) on the sidewalls of the nanowire and the second semiconducting oxide material (404b) on the bottom of the nanowire (fig 6c).
Regarding claim 18.
Yamazaki (013) teaches the first and second conductive contacts (424a,b) have a bottom surface below a bottom of the fin (fig 1b).
  Regarding claim 19.
Yamazaki (293) teaches the first semiconducting oxide material (131,132) has a mobility greater than a mobility of the second semiconducting oxide material (133) (paragraph 87,118,151).
 Regarding claim 20.
Yamazaki (293) teaches the first semiconducting oxide material(404a,b) comprises a material selected from the group consisting of tin oxide, antimony oxide, indium oxide, indium tin oxide, titanium oxide, zinc oxide, indium zinc oxide, gallium oxide, titanium oxynitride, ruthenium oxide and tungsten oxide (paragraph 87,142).
Regarding claim 21.
Yamazaki (293) teaches the second semiconducting oxide material comprises indium gallium zinc oxide (paragraph 144-145).
Regarding claim 22
 Yamazaki (293) teaches a gate dielectric layer (408) between the gate electrode (410) and the first portion of the second semiconducting oxide material on the top and sidewalls of the fin (404) (fig 6c) (paragraph 128).  
Regarding claim 23.
Yamazaki (013) teaches a first dielectric spacer (410) between the first conductive contact (424a) and the first side of the gate electrode (404), the first dielectric spacer (410) over a fourth portion of the semiconducting oxide material (406) on the top and sidewalls of the fin; and a second dielectric spacer (410) between the second conductive contact (424b) and the second side of the gate electrode (404), the second dielectric spacer (410) over a fifth portion of the semiconducting oxide material (406) on the top and sidewalls of the fin.
 Regarding claim 24.
Yamazaki (013) teaches a gate dielectric layer (412) between the gate electrode (404)  and the first portion of the semiconducting oxide material (406) on the top and sidewalls of the fin, wherein the gate dielectric layer (412) is further along the first dielectric spacer and the second dielectric spacer (fig 1b) (paragraph 62-64). 
The gate dielectric is further along the first dielectric spacer and the second dielectric spacer.
 Claims 16 through 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2015/0108552) in view of Yamazaki (US 2015/0280013).
 Regarding claim 16.
Yamazaki (552) an integrated circuit structure, comprising:  a nanowire (132) above an insulator layer (120) above a substrate, the nanowire having a top, a bottom and sidewalls, and the nanowire comprising a first semiconducting oxide material;  a second semiconducting oxide material (131,133) directly on the top, bottom and sidewalls of the first semiconductor oxide material of the nanowire (132), the second semiconducting oxide material having a different composition than the first semiconducting oxide material (paragraph 123-124); a gate electrode (170) adjacent a first portion of the second semiconducting oxide material (131,133) on the top, bottom and sidewalls of the nanowire (132), the gate electrode (170) having a first side opposite a second side (fig 7c) (paragraph 99).
Yamazaki (552) does not teach adjacent conductive contacts.
Yamazaki (013) teaches a first conductive contact (424a) adjacent the first side of the gate electrode (404), the first conductive contact (424a) adjacent a second portion of the fin; and a second conductive contact (424b) adjacent the second side of the gate electrode (404), the second conductive contact adjacent a third portion the fin (fig 1b) (paragraph 62-65).
It would have been obvious to one of ordinary skill in the art to provide adjacent contacts in order for voltage to be applied to the source and drains regions of the semiconductor thereby enabling the device to function as a transistor.
 Regarding claim 17. 
Yamazaki teaches a seam (fig 8b) between the second semiconducting oxide material (133) on the sidewalls of the nanowire and the second semiconducting oxide material (131) on the bottom of the nanowire (fig 8b).
 Regarding claim 18.
Yamazaki (013) teaches the first and second conductive contacts (424a,b) have a bottom surface below a bottom of the fin (fig 1b).
  Regarding claim 19.
Yamazaki (552) teaches the first semiconducting oxide material (132) has a mobility greater than a mobility of the second semiconducting oxide material (133) (paragraph 202).
 Regarding claim 20.
Yamazaki (552) teaches the first semiconducting oxide material (132) comprises a material selected from the group consisting of tin oxide, antimony oxide, indium oxide, indium tin oxide, titanium oxide, zinc oxide, indium zinc oxide, gallium oxide, titanium oxynitride, ruthenium oxide and tungsten oxide (paragraph 147).
Regarding claim 21.
Yamazaki (552) teaches the second semiconducting oxide material comprises indium gallium zinc oxide (paragraph 159).
Regarding claim 22
Yamazaki (552) teaches a gate dielectric layer (160) between the gate electrode (170) and the first portion of the second semiconducting oxide material on the top and sidewalls of the nanowire (132) (fig 7c) (paragraph 99).
 Regarding claim 23.
Yamazaki (013) teaches a first dielectric spacer (410) between the first conductive contact (424a) and the first side of the gate electrode (404), the first dielectric spacer (410) over a fourth portion of the semiconducting oxide material (406) on the top and sidewalls of the fin; and a second dielectric spacer (410) between the second conductive contact (424b) and the second side of the gate electrode (404), the second dielectric spacer (410) over a fifth portion of the semiconducting oxide material (406) on the top and sidewalls of the fin.
 Regarding claim 24.
Yamazaki (013) teaches a gate dielectric layer (412) between the gate electrode (404)  and the first portion of the semiconducting oxide material (406) on the top and sidewalls of the fin, wherein the gate dielectric layer (412) is further along the first dielectric spacer and the second dielectric spacer (fig 1b) (paragraph 62-64). 
The gate dielectric is further along the first dielectric spacer and the second dielectric spacer. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 8/17/21 have been fully considered but they are not persuasive. 
The applicant argues that the applicant does not understand the the third semiconductor oxide (133 as being directly on the bottom of the second semiconductor oxide layer 132.
The applicant will note that the examiner explicitly stated in the rejection of claim 16 that the second semiconductor oxide material comprises 131 and 133.  The applicant will note that a portion (131) of the second semiconducting oxide material (131,133) is directly in contact with the bottom surface of the first semiconductor oxide nanowire (132).
 
    PNG
    media_image2.png
    815
    1272
    media_image2.png
    Greyscale

 
 The applicant will also note:
 
    PNG
    media_image3.png
    669
    979
    media_image3.png
    Greyscale

 
The rejection teaches each and every element of the claim, the applicant’s arguments that an alternative interpretation of the prior art would not read upon the claims is not persuasive because such arguments do not address the substance of the rejection applied.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.J.G/Examiner, Art Unit 2817          

/BRADLEY SMITH/Primary Examiner, Art Unit 2817